Title: From James Madison to Albert Gallatin (Abstract), 12 April 1805
From: Madison, James
To: Gallatin, Albert


12 April 1805, Department of State. “I request you to be pleased to issue a warrant for one thousand dollars on the appropriations for Barbary intercourse in favor of James Davidson, the holder of the enclosed bill of Exchange, drawn upon me on the 4th. of February last by Richard OBrien for the same sum in favor of Joseph Eleen; Mr. OBrien to be charged with the same & held accountable.”
